Citation Nr: 0726979	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO. 05-36 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for hearing loss, 
currently evaluated as noncompensable.

2. Entitlement to an increased evaluation for a hiatal hernia 
and gastroesophageal reflux disease, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. M. Wagman

	
INTRODUCTION

The veteran retired from the U.S. Navy in August 2004, after 
24 years of active service. 

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from the July 2004 pre-discharge rating 
decision by the Jackson, Mississippi Regional Office ("RO") 
of the Department of Veterans Affairs ("VA") that granted 
the veteran's claims for service connection for hearing loss 
and hiatal hernia and gastroesophageal reflux disease and 
evaluated each as noncompensable.

The veteran has requested a higher evaluation effective from 
the date service connection was granted (September 1, 2004). 
See Fenderson v. West, 12 Vet. App. 119 (1999). 

The claim pertaining to an increased disability evaluation 
for a hiatal hernia and gastroesophageal reflect disease is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law. 
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The veteran's hearing loss disability is manifested by level 
I hearing acuity in the left ear and level I hearing acuity 
in the right ear under 38 C.F.R. § 4.85, Table VI.




CONCLUSION OF LAW

The criteria for an increased compensable evaluation for 
bilateral sensorineural hearing loss have not been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of letters from the RO to the veteran dated in June 
2004 and October 2004.

The letters advised the veteran that evidence showing a 
current injury or condition that is linked to an injury or 
condition that was diagnosed in-service is necessary to 
substantiate a claim. The letters also described entitlement 
to service connection for certain "presumptive conditions" 
that are first shown after service. The letters provided the 
veteran with examples of evidence necessary to support his 
claims including dates and places of medical treatment. 
Medical authorizations were provided so VA could assist in 
obtaining private medical records. The letters advised the 
veteran of the evidence in the claims file, of VA's duty to 
obtain relevant federal records and that VA would make 
reasonable efforts to obtain private records. The elements of 
a claim for service connection were also provided in the July 
2004 and April 2005 letters.

The Board notes that where notice has been provided as to an 
"upstream" element of a claim, additional notice is not 
required as to any "downstream" element of the claim, like 
initial evaluations or the effective date. VAOPGCPREC. 8-2003 
(Dec. 22, 2003)(69 Fed. Reg. 25, 180) (If, in response to 
notice of its decision on a claim for which VA has already 
given 38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue). 
With regard to the instant case, the Board finds that 
adequate 38 U.S.C.A. § 5103(a) notice was provided as to the 
original claim for service connection for bilateral hearing 
loss and as such, the initial evaluation issue on appeal 
falls within the exception for the applicability of 38 
U.S.C.A. § 5103(a). 

The veteran has been adequately informed of the need to 
submit relevant evidence in his possession, and since notice 
was provided before the initial adjudication of the veteran's 
claims in July and September 2004 and he was not prejudiced 
thereby.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file. The RO has requested and obtained all available medical 
records from the Jackson, Mississippi Medical Center 
("VAMC"). The veteran was afforded a VA audiological 
examination in April 2005. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claims. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Merits of the Claim - Increased Rating for Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006). Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1 (2006). After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2006).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran. 38 U.S.C. § 5107(b) (West 2002). 

The veteran contends that the current noncompensable 
evaluation for his bilateral hearing loss does not accurately 
reflect the severity of that disability. The preponderance of 
the evidence is against the claim and it shall be denied.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. 
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a) (2006).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b) (2006). 
The puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d) (2006). Table VII, (Percentage Evaluations for 
Hearing Impairment) is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal rows represent 
the ear having the better hearing and the vertical columns 
the ear having the poor hearing. The percentage evaluation is 
located at the point where the rows and column intersect. 38 
C.F.R. § 4.85(e) (2006).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a) (2006). The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher evaluation for the 
veteran's bilateral hearing loss. An April 2005 VA 
examination indicated that the average decibel loss was 20 
for the right ear and speech discrimination was 98 percent. 
For the left ear, the average decibel loss was 18 and the 
speech discrimination was 94 percent. Pursuant to the 
regulations, a 0 percent evaluation is warranted based on 
those numbers.

The findings of the veteran's last in-service hearing 
conservation examination dated March 2004 similarly fail to 
demonstrate an entitlement to a compensable evaluation for 
the veteran's bilateral hearing loss. The results show the 
average decibel loss in the left ear was 16 and the average 
decibel loss in the right ear was 20. 

These hearing examinations both result in noncompensable 
ratings for the veteran pursuant to the regulation. The 
assignment of evaluations for hearing loss is an objective 
standard under which the Board has no discretion and the 
Court stated in the Lendenmann case, "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered." See Lendenmann, 
3 Vet. App. at 349. 

The Board has also considered whether a higher evaluation 
might be warranted under 38 C.F.R. § 4.86 based on 
exceptional patterns of hearing impairment. However, none of 
the examinations show puretone thresholds required to permit 
consideration of a higher evaluation under the regulation. 
Therefore, the Board concludes an evaluation in excess of 0 
percent for the veteran's bilateral hearing loss is not 
warranted.

Although the record contains statements by the veteran that 
he believes he has experienced increased bilateral hearing 
loss, expert medical evidence is necessary to establish such 
a fact, as applied to VA's rating schedule. Because the 
veteran is not competent to provide such medical evidence, 
his statements concerning the degree of his disability are 
insufficient. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  

The application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100. The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable disability rating under 
Diagnostic Code 6100, and concludes that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss.
 See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased (compensable) disability rating for hearing loss 
is denied.


REMAND

The veteran contends his hiatal hernia/GERD is more disabling 
than is reflected in the noncompensable rating he is 
currently assigned. 

During a January 2007 videoconference hearing, the veteran 
testified, in substance, that his symptoms for the disorder 
were more severe than reflected during an April 2005 VA 
examination. The veteran's testimony is competent lay 
evidence to report such symptoms. "Competent lay evidence" 
means "any evidence not requiring that the proponent have 
specialized education, training, or experience." Lay evidence 
is competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person." 38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). 

According to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including 
Diagnostic Codes 7305 (duodenal ulcer) and 7346 (hiatal 
hernia)) are not to be combined with each other; rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation. Where the 
particular disability for which the veteran has been service 
connected is not listed such as GERD, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.

GERD produces symptomatology considered analogous to that for 
hiatal hernia. Under DC 7346, for a 10 percent evaluation for 
a hiatal hernia there must be two or more of the symptoms 
needed for 30 percent, i.e., persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health. For a 
10 percent rating the symptoms listed for a 30 percent rating 
may be of lesser severity. For the highest, and maximum, 
schedular rating of 60 percent there must be symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health. 38 C.F.R. Part 4, 
DC 7346.

Further, the VA examination of April 2005 was not conducted 
with a review of the claims folder. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Given both the lack of development as to the veteran's 
medical history for the disorder in question via a review of 
the claims folder, and the veteran's current report of 
increased symptoms, the appeal is REMANDED to the RO/AMC for 
the following actions:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain the residuals of the service-
connected hiatal hernia and 
gastroesophageal reflux disease. The 
veteran's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand. All necessary clinical tests 
should be conducted. 

The examiner must report both the 
veteran's report of symptoms and the 
report of any clinical studies, and 
opine as whether there exists 
clinical support for the veteran's 
subjectively reported symptoms, as 
to recurrent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, substernal or arm or 
shoulder pain, vomiting, material 
weight loss and hematemesis or 
melena with anemia; or other symptom 
combinations productive of 
impairment of health. 

3. When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


